I concur in the judgment on the ground that the ruling of the court allowing in evidence the declaration of Philip O'Neil to the witness O'Brien was palpably erroneous, and prejudicial to the defendant. It is very clear, as Justice Chipman points out, that the declaration of O'Neil to the effect that the defendant had the jury "fixed," from which declaration the inevitable implication is that the jury had been corruptly influenced to find in favor of the defendant, regardless of the evidence, could not in any degree bind the defendant under any known rule of law, it not having been made in his presence or shown to have been made by his authority or with his knowledge or consent. Nothing could be more obvious than that the effect of the testimony was to greatly prejudice the rights of the accused, and that it was regarded as a fact of persuasive significance is evidenced by *Page 212 
the stress laid upon it by the assistant district attorney in his address to the jury. The proposition may safely be laid down without the least apprehension of probable confutation that the average juror, having listened to testimony showing or tending to show that he had, while the case was still pending, entered into an agreement to return a certain verdict, would thus be influenced to decide the case in opposition to the result which it was charged he had agreed to bring about, whether the evidence justified such decision or not. In the case at bar, the assistant district attorney vigorously insisted that the jury should resent the charge involved in O'Neil's alleged declaration, and, as the presiding justice clearly shows, there was no way by which such resentment could be manifested by the jury but by a verdict of guilty, for, manifestly, this was the only course that was open to the jury to demonstrate that they had not been "fixed." It is readily perceivable how jurors, under such circumstances, even if they honestly entertained a reasonable doubt of the guilt of the accused, might, as a protection to their own reputations, thus be led into voting against their honest convictions as to the guilt or innocence of the accused. Certainly the evidence complained of would quite naturally furnish a very strong motive for the return of a verdict of guilty, whether the evidence warranted such a verdict or not, and there is, therefore, no escape from the conclusion reached by the presiding justice that the ruling allowing said evidence was highly prejudicial.
But I cannot agree with the conclusion reached in the main opinion with respect to the instruction therein declared to be prejudicially erroneous. A careful analysis of said instruction and a consideration of it in connection with the entire charge of the court will, in my opinion, compel the conclusion that it could not have damaged the defendant in the slightest degree. In other words, I do not think that the instruction could have had the effect of influencing the jury against the defendant or of contravening any of his substantial rights, and I am, therefore, of the opinion, that but for the error involved in the ruling of the court admitting O'Neil's alleged declaration with regard to the attitude of the jury toward the defendant, the judgment and order could be consistently upheld. *Page 213 
The instruction complained of is set out in full in the main opinion, and the part thereof which it is claimed told the jury in effect that the defendant's innocence must be proved beyond a reasonable doubt reads as follows: "If, however, after a full and careful deliberation of all the evidence in the case, any one or more of you shall be of the opinion that the defendant has been proved to be guilty of the crime charged, to a moral certainty and beyond a reasonable doubt, those of you entertaining that opinion should vote in favor of guilty, andshould adhere to your opinion until you are convinced beyond areasonable doubt that you are wrong." (Italics mine.)
Very clearly the italicized portion of the foregoing instruction should not have been given to the jury. If this language carried with it any meaning at all, it was plainly erroneous; but in view of the verdict, and considered in connection with the language immediately preceding it and with other instructions on the doctrine of reasonable doubt, the language criticised seems to me to be perfectly meaningless and, therefore, as having conveyed nothing to the jury that could have militated against the substantial rights of the defendant. The proof required to justify the conviction of one charged with a crime must be such as to convince the jurors of his guilt beyond a reasonable doubt, and, of course, it will not be questioned that where one or more of the jurors are so convinced by the evidence, it is their duty to adhere to that conclusion. It is difficult to imagine a case where a juror has been convinced from a consideration of all the evidence beyond a reasonable doubt of the guilt of the accused that such juror could have any occasion to change his mind or the conclusion at which he has arrived. When he has reached that state of mind as to the evidence, he has, so far as he is concerned as a component part of the jury, reached a verdict, and where all the jurors have reached the same verdict, there is nothing remaining to be done but to return such verdict to the court. Obviously, when the jurors have properly reached a verdict of guilty in a criminal case, they are then not concerned about how they may change their minds and arrive at an opposite conclusion, for, having found in the record thequantum of proof essential to a conviction, there would be neither necessity nor authority for trying to undo *Page 214 
what they had already found that they were justified by the evidence in doing.
The fallacy of the position that the effect of the instruction or the part thereof animadverted upon was to prejudice the rights of the defendant lies in the assumption that a juror who has been convinced by the evidence beyond a reasonable doubt of the guilt of the defendant might not adhere to that conviction so long as other members of the jury have not reached the same state of mind with regard to the case. No such assumption is, in my opinion, allowable. It is, of course, the duty of the jury to deliberate upon their verdict — that is, to give the evidence full and fair consideration — and it is certainly no less the presumption that one juror, having reached the conclusion that the defendant is guilty under the evidence, has been thus persuaded only after proper deliberation upon his verdict than it is where all the jurors have arrived at a like conclusion. To assume that a juror is likely to be influenced by the attitude or arguments of his confreres is to assume that he has not been satisfied beyond a reasonable doubt of the guilt of the accused, and in that case the erroneous instruction would not apply to him. If a juror wavers in reaching a verdict, it is quite apparent that he has some doubt as to what his verdict should be, and clearly he has not then arrived at that state of mind with reference to the case which would make the instruction applicable to him, and he then would or could not be concerned about it. But, as stated, there is no rule or principle or reason authorizing the assumption that a juror, having been satisfied by the evidence beyond a reasonable doubt of the guilt of the accused, will change his mind merely because his colleagues have been unable to come to the same conclusion, or because the other jurors may by argument or otherwise try to convince him that he is wrong. The presumption is, as stated, that he has formed his conclusion after due deliberation, and, having done so, it is not clear why it is not his duty to stick to such conclusion. And, having been satisfied beyond a reasonable doubt of the defendant's guilt, it is not reasonable to suppose that he would in the least be influenced by any declaration of the court, whether it involved a correct or incorrect statement of the law, as to the conditions on which he might disrobe his mind of the conviction that the accused has been *Page 215 
proved to be guilty by the evidence beyond a reasonable doubt. The jury were repeatedly told by the court that they were not authorized to find the defendant guilty unless the evidence so convinced them beyond a reasonable doubt. They were so told in the first part of the very instruction complained of here, and it must be assumed that they acted on that rule in reaching their verdict. Having thus arrived at a verdict, what possible effect could the criticised language of the instruction have on them one way or the other? The very moment they reached a verdict of guilty the language complained of became meaningless and absolutely without force. There was then no necessity for them to examine or consider or pay any attention to that part of the instruction. This would have been true if the criticised part of the instruction had been couched in proper language, for the verdict represented the crystallization of the final conclusion they had reached under the instructions that, to arrive at a verdict of guilty, they must necessarily be convinced thereof beyond a reasonable doubt.
Of course, if the instruction had said in so many words that the defendant must prove his innocence by evidence satisfying the jury beyond a reasonable doubt, a very much different question would, obviously, be submitted here. But the criticised language can only be made to have that effect by construction, and then, as I have tried to show, it was to take effect or apply only after the jury had by the evidence reached that state of mind with reference to the case which rendered it absolutely necessary for them to return their conclusion in the form of a verdict into court.
My conclusion is, as is manifest, that while, as stated, the instruction is to be condemned, it could not, in my judgment, have operated prejudicially against the defendant. *Page 216